Judgment, Supreme Court, New York County, entered April 2, 1974, in favor of defendants after a jury trial, unanimously affirmed, without costs and without disbursements. The question of fact regarding the happening of the accident was for the jury and there is ample in the record to sustain that finding. The conduct of the trial did not deprive plaintiff of a fair trial and any error in the charge was harmless when considered in its totality. Concur — Markewich, J. P., Kupferman, Murphy, Nunez and Yesawich, JJ.